Case 1:20-cr-20009-BB Document 21 Entered on FLSD Docket 03/13/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-20009-CR-BLOOM/LOUIS

 UNITED STATES OF AMERICA,

              Plaintiff,
 v.

 LEMON CLARENCE BENTON,

             Defendant.
 __________________________________/

                      MOTION FOR STATUS CONFERENCE

       Lemon Clarence Benton, by and through undersigned counsel, respectfully

 requests that the Court hold a status conference for Mr. Benton to address the Court.

 In support thereof he states the following.

       1.     Mr. Benton is charged with one count of possessing a firearm having

 previously been convicted of a felony, in violation of 18 U.S.C. §§ 922(g) and 924(e).

 (DE 1.)

       2.     A trial is set in this case for April 13, 2020, with a calendar call on April

 7, 2020. (DE 18.)

       3.     Mr. Benton has expressed discontent with undersigned counsel, and

 that he no longer wishes to have her represent him. He has also requested that he be

 allowed to address the Court regarding these issues and to request new counsel.

       4.     To that end, undersigned counsel requests a status conference in this

 matter so that Mr. Benton may address his concerns with the Court.




                                            1
Case 1:20-cr-20009-BB Document 21 Entered on FLSD Docket 03/13/2020 Page 2 of 3




                                    Respectfully submitted,


                                    MICHAEL CARUSO
                                    FEDERAL PUBLIC DEFENDER

                              BY:   s/ Kate Taylor
                                    Kate Taylor
                                    Assistant Federal Public Defender
                                    Special Bar No. A5502484
                                    150 W. Flagler Street, Suite 1700
                                    Miami, Florida 33130
                                    Tel: 305-533-4238/Fax: 305-536-4559
                                    Email: kate_taylor@fd.org




                                       2
Case 1:20-cr-20009-BB Document 21 Entered on FLSD Docket 03/13/2020 Page 3 of 3



                           CERTIFICATE OF SERVICE

        I HEREBY certify that on March 13, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the
 foregoing document is being served this day on all counsel of record via transmission
 of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.


                                        s/Kate Taylor
                                         Kate Taylor




                                          3
